Title: From John Adams to Hezekiah Niles, 28 April 1817
From: Adams, John
To: Niles, Hezekiah



Sir
Quincy April 28th 1817

I have received eleven Volumes of your Register, well bound and in good order, for which I have paid 41.D 75C to Mr Ballard, (according to your order,) and I thank you for the promptitude with which you have obliged me.
“Vive la bagatelle”
The light Sketch inclosed, is at this day of no value: not even an object of Curiosity, except on account of the critical moment in which it was crayoned, Six months before the declaration of Independence; and as it was the first printed Essay towards a form of Government in this Country.
As Mr Taylor of Hazel Grove, Portroyal, Virginia, has in his late Work honoured with Several pages of remarks, an imperfect Copy of it; it Seems right that the Public Should possess an authentic one.
If you think it worth a place in your Register you may give it one. If not I pray you to return it to me by the Post. Indeed in any case I wish to have it restored to me as I know of no other Copy of Dunlaps Edition.
You may make what Use You please of this Letter and all its Contents, upon condition you return me my Marble coloured Bagatelle.
I am respectfully your Servant
John Adams